                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

RYAN HAYGOOD, DDS, ET AL.                                CIVIL ACTION NO. 13-0335

VERSUS                                                   JUDGE S. MAURICE HICKS, JR.

BRIAN BEGUE, ET AL.                                      MAGISTRATE JUDGE HORNSBY

                                MEMORANDUM RULING

      Before the Court is a Motion for Attorney’s Fees (Record Document 230) filed by

Defendants Barry Ogden, Camp Morrison, Dana Glorioso, and Karen Moorhead

(collectively referred to as “Defendants”).     Defendants seek to recover reasonable

attorney’s fees under 42 U.S.C. § 1988(b) and La. R.S. 51:1409(A). Plaintiffs Ryan

Haygood, D.D.S. and Haygood Dental Care, LLC (hereinafter referred to as “Dr. Haygood”

or the “Haygood Plaintiffs”) opposed the motion. See Record Document 256. For the

reasons set forth below, the Motion for Attorney’s Fees is GRANTED.

                                     BACKGROUND

      In March 2014, this Court granted Defendants’ Rule 12(b)(6) motion, dismissing the

Haygood Plaintiffs’ Section 1983 claims as prescribed and holding that the Sherman Act,

state law defamation, and Louisiana Unfair Trade Practices Act (“LUTPA”) claims failed

under Rule 12(b)(6) and the Twombly/Iqbal standard. See Record Documents 110 & 111.

All of the claims against Defendants were dismissed with prejudice. See id. As to the

Section 1983 claims, this Court reasoned:

             Dr. Haygood filed a state court claim which named these Defendants
      on September 27, 2011. However, no claim for a 42 U.S.C. § 1983 violation
      against these Defendants occurred until the filing of the complaint in the
      instant matter on February 13, 2013. Because over two years elapsed
      between the filing of the initial proceeding in state court and the instant case,
      this Court finds that the plaintiffs clearly knew, or should have known, of the
       overt acts which might constitute a § 1983 violation at least two years before
       the instant suit was filed. Therefore, this court finds that the alleged
       wrongdoing under 42 U.S.C. § 1983 by the Defendants has prescribed under
       Louisiana law.

              ...

             . . . Dr. Haygood received notice of the revocation of his license on or
       about November 8, 2010. . . . Therefore, the § 1983 claims against
       Defendants had already prescribed when the federal suit was filed on
       February 13, 2013.

              The Court additionally notes that even if this action was not
       prescribed, the Rule 12(b)(6) Motion filed by the Defendants nonetheless
       would be granted because Dr. Haygood’s bald conclusory allegation that
       these Defendants were involved in a conspiracy with the Dental Board fails
       the plausibility standard established in Twombly and Iqbal. See Bell Atlantic
       Corp. v. Twombly, 550 U.S. 544 (2007); see also Ashcroft v. Iqbal, 556 U.S.
       662 (2009).

Record Document 110 at 5-6. This Court dismissed the LUTPA claims, holding:

              In the instant matter, Dr. Haygood fails to allege any act by these
       Defendants which would enable them to achieve an unfair competitive
       advantage over Plaintiffs (no can he since none of these Defendants are
       dentists). Therefore, Defendants’ Motion to Dismiss this claim is GRANTED.

Id. at 12.

                                   LAW AND ANALYSIS

       Defendants argue they are the prevailing parties with respect to the Haygood

Plaintiffs’ Section 1983 claims and LUPTA claims; thus, they maintain they are entitled to

reasonable attorney’s fees under Section 1988(b) and Section 1409, “as the [Section] 1983

and LUPTA claims against him were frivolous and brought in bad faith.” Record Document

189 at 2. Section 1988(b) provides, in pertinent part:

       In any action or proceeding to enforce a provision of section[] . . . 1983 . . .,
       the court, in its discretion, may allow the prevailing party, other than the
       United States, a reasonable attorney’s fee as part of the costs.


                                        Page 2 of 5
42 U.S.C. § 1988(b). In the context of prevailing defendants, Section 1988(b) is meant “to

protect defendants from burdensome litigation having no legal or factual basis.” Fox v.

Vice, 563 U.S. 826, 833, 131 S.Ct. 2205, 2213 (2011) (citation omitted). Thus, Section

1988 “authorizes a district court to award attorney’s fees to a defendant upon a finding that

the plaintiff’s action was frivolous, unreasonable, or without foundation.” Id. (citation and

internal quotation omitted). The Fox court further reasoned:

       [A] defendant may deserve fees even if not all the plaintiff’s claims were
       frivolous. . . . That remains true when the plaintiff’s suit also includes
       non-frivolous claims. The defendant, of course, is not entitled to any fees
       arising from these non-frivolous charges. But the presence of reasonable
       allegations in a suit does not immunize the plaintiff against paying for the
       fees that his frivolous claims imposed.

Id. at 834, 131 S.Ct. at 2214 (internal citations omitted).

       Here, this Court held that “the plaintiffs clearly knew, or should have known, of the

overt acts which might constitute a § 1983 violation at least two years before the instant

suit was filed.” Record Document 110 at 5. Claims that are clearly time-barred are

meritless and are properly deemed frivolous. See Provensal v. Gaspard, 524 F. App’x 974,

977 (5th Cir. 2013); see also Willis v. W. Carroll Parish Det. Ctr., No. 09-1716, 2010 WL

2291994 (W.D. La. Apr. 28, 2010); report and recommendation adopted, 09-1716, 2010

WL 2291996 (W.D. La. June 2, 2010); Brown v. Pool, 79 F. App’x 15 (5th Cir. 2003);

Zihlavsky v. Police Dep’t of Bossier City, 244 F.3d 136 (5th Cir. 2000); Williams v. Connick,

30 F.3d 1495 (5th Cir. 1994).

       Section 1409(A) provides, in pertinent part:

       Upon a finding by the court that an action under this Section was groundless
       and brought in bad faith or for purposes of harassment, the court may award
       to the defendant reasonable attorney fees and costs.


                                        Page 3 of 5
La. R.S. 51:1409(A). Section 1409(a) “is penal in nature and is subject to reasonably strict

construction.” Walker v. Hixson Autoplex of Monroe, L.L.C., 51,758 (La. App. 2 Cir.

11/29/17), citing Double–Eight Oil & Gas, L.L.C. v. Caruthers Producing Co., Inc., 41,451

(La. App. 2 Cir. 11/20/06), 942 So.2d 1279. Courts have “discretion in determining whether

to award attorney’s fees under the statute.” See id.

       In its March 2014 ruling, this Court concluded that the Haygood Plaintiffs’ failed to

allege any act by Defendants which would enable them to achieve an unfair competitive

advantage.    See Record Document 110 at 12.           The Court further noted that such

allegations were not possible because none of these Defendants were dentists. See id.

Thus, the undersigned believes that the totality of the record establishes that the Haygood

Plaintiffs’ LUPTA claims were groundless and were brought in bad faith or for purposes of

harassment.

                                      CONCLUSION

       The Haygood Plaintiffs’ Section 1983 were frivolous and their LUPTA claims were

groundless and brought in bad faith or for purposes of harassment.              Accordingly,

Defendants’ Motion for Attorney Fees (Record Document 230) be and is hereby

GRANTED. No later than twenty-one days from the date of this Memorandum Ruling,

Defendants shall file a separate motion to submit detailed time reports, such that a lodestar

analysis can be performed to determine the amount of reasonable attorneys fees.




                                        Page 4 of 5
IT IS SO ORDERED.

THUS DONE AND SIGNED, in Shreveport, Louisiana, this 14th day of March, 2019.




                             Page 5 of 5
